

117 HR 4047 IH: Cutting Unnecessary Regulatory Burdens Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4047IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. C. Scott Franklin of Florida (for himself, Mr. Cawthorn, Mr. Johnson of Ohio, Ms. Salazar, Mr. Jackson, Mr. Gosar, Mr. Moore of Alabama, Mrs. Greene of Georgia, Mr. Biggs, Mr. Perry, and Ms. Herrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the head of each agency to repeal at least two rules before adopting a proposed rule, and for other purposes.1.Short titleThis Act may be cited as the Cutting Unnecessary Regulatory Burdens Act.2.Repeal of regulations required before the adoption of a proposed rule(a)In generalPrior to, or at the time of, the promulgation of any major rule, the head of an agency shall repeal not less than 2 rules under the jurisdiction of that agency to offset the costs of the major rule.(b)Incremental cost allowanceThe head of an agency may not issue a rule that exceeds the total cost of the rules identified for repeal unless required by law or approved in writing by the Director of the Office of Management and Budget. (c)ExceptionsThis section shall not apply to any rule related to the following:(1)The Armed Forces.(2)National security.(3)The foreign affairs function of the United States.(4)Any major rule related to agency organization, procedure, practice, management, or personnel.(d)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.(2)DirectorThe term Director means the Director of the Office of Management and Budget. (3)Major ruleThe term major rule has the meaning given such term in section 804 of title 5, United States Code.(4)RuleThe term rule has the meaning given such term in section 804 of title 5, United States Code. 